 1   DICKINSON WRIGHT PLLC
     JOHN L. KRIEGER
 2   Nevada Bar No. 6023
 3   Email: jkrieger@dickinson-wright.com
     STEVEN A. CALOIARO
 4   Nevada Bar No. 12344
     Email: scaloiaro@dickinson-wright.com
 5   CHRISTIAN T. SPAULDING
     Nevada Bar No. 14277
 6
     Email: cspaulding@dickinson-wright.com
 7   8363 West Sunset Road, Suite 200
     Las Vegas, Nevada 89113-2210
 8   Tel: (702) 550-4400
     Fax: (702) 382-1661
 9   Attorneys for Defendants Bruce Johnston,
     Alba Lucia Lozano Hernandez Johnston,
10
     Jun Yu, Carolina Diaz, and H-Pac Plastics LLC
11

12                                  UNITED STATES DISTRICT COURT

13                                          DISTRICT OF NEVADA

14
                                                       Case No. 2:16-cv-02500-APG-VCF
15   OCTAFORM SYSTEMS INC. and
     OCTAFORM INC.,
16                                                     STIPULATION AND ORDER TO
                                                       EXTEND DEADLINE TO FILE
                      Plaintiffs,                      JOINT STATUS REPORT
17

18          vs.                                        (First Request)

19   BRUCE JOHNSTON, ALBA LUCIA
     LOZANO HERNANDEZ JOHNSTON, JUN
20   YU, CAROLINA DIAZ, and H-PAC
     PLASTICS, LLC,
21

22                    Defendants.

23

24          Plaintiffs Octaform Systems Inc. and Octaform Inc. (“Plaintiffs”) and Defendants Bruce

25   Johnston, Alba Lucia Lozano Hernandez Johnston, Jun Yu, Carolina Diaz, and H-PAC Plastics LLC

26   (“Defendants”), through their respective counsel, hereby stipulate and agree to extend the deadline

27   for the parties to submit the Joint Status Report as requested by the Magistrate Judge (ECF No. 132),

28   from July 8, 2019, to July 19, 2019.


                                                     -1-
 1           The parties met and conferred on July 3, 2019, regarding a number of discovery issues. So as
 2   to allow time to address some of the issues raised by both sides, the parties seek additional time in
 3   which to submit the joint status report. The parties therefore request that the deadline be extended to
 4   July 19, 2019.
 5           This request is not brought for the purpose of undue delay.
 6           IT IS SO AGREED AND STIPULATED:
 7    HOWARD & HOWARD ATTORNEYS PLLC                        DICKINSON WRIGHT PLLC
 8

 9    By:      /s/Jason P. Weiland    __                    By:       /s/John L. Krieger         _
            W. West Allen                                         John L. Krieger
10          Nevada Bar No. 5566                                   Nevada Bar No. 6023
            wwa@h2law.com                                         jkrieger@dickinson-wright.com
11
            Jay Young                                             Steven A. Caloiaro
12          Nevada Bar No. 5562                                   Nevada Bar No. 12344
            jay@htlaw.com                                         scaloiaro@dickinson-wright.com
13          Jason P. Weiland                                      Christian T. Spaulding
            Nevada Bar No. 12127                                  Nevada Bar No. 14277
14          jweiland@htlaw.com                                    cspaulding@dickinson-wright.com
            3800 Howard Hughes Parkway, Suite 1000                8363 West Sunset Road, Suite 200
15
            Las Vegas, NV 89169                                   Las Vegas, NV 89113-2210
16
            Attorneys for Plaintiffs                              Attorneys for Defendants
17          Octaform Systems Inc. and Octaform Inc.               Bruce Johnston, Alba Lucia Lozano
                                                                  Hernandez Johnston, Jun Yu,
18                                                                Carolina Diaz, and H-Pac Plastics LLC
19

20

21                                         IT IS SO ORDERED:

22

23
                                           UNITED STATES MAGISTRATE JUDGE
24
                                                        July 8, 2019
25                                         DATED:

26

27

28


                                                      -2-
